Exhibit 10.26

 

CONFIDENTIALITY AND  NONCOMPETE AGREEMENT

 

This Confidentiality and Noncompete Agreement (the “Agreement”) is entered into
by and between Jorge L. Fiamenghi (“Director”), Corn Products
Brasil-Ingredientes Industrias Ltda. (the “Brazilian subsidiary”) and Corn
Products International, Inc. (collectively with the Brazilian subsidiary
hereinafter sometimes referred to as “CP”) for good, valuable and received
mutual consideration.

 

1.             Director has voluntarily resigned from his position of Vice
President and President of the South America Division, and from any and all
other positions that he currently holds with CP or any affiliate or subsidiary
of CP, effective at the close of business on August 31, 2010.

 

2.             Director has no present or future rights with CP after his
separation date, and he shall not apply for, or seek consideration for, any
engagement, or contract with CP or any of the other its affiliates or
subsidiaries; except for: specifically contracted and compensated Consulting
Services with CP, and Advisory Services to the Brazilian subsidiary which shall
be performed without remuneration.

 

3.             Director shall not disclose the existence or terms of this
Agreement to any third parties with the exception of Director’s accountants,
attorneys, and spouse, each of whom shall be bound by this confidentiality
provision, or as may be required to comply with legal process.

 

4.             Director shall not take any action, verbal or otherwise, that
would or could disparage or damage the reputation or operations of CP or any of
its affiliates or subsidiaries.  Director and CP will agree upon the text of a
director reference and will identify the individuals at CP to be contacted for
the reference.

 

5.             “Confidential Information” includes the following information of
CP and/or any of its affiliates or subsidiaries (including but not limited to
joint ventures and joint marketing companies) and/or cooperative management
partners (any or all of whom are referred to for the purposes of this Section as
“the Company”):

 

(a)          Employee data and information, compensation data, labor relations,
employment, and recruitment strategies;

 

(b)           Strategic and tactical business, financial, profit, marketing,
development, analytical, sales and technical service (both short and long term)
information, plans, and programs, including the process by which the Company
develops such information, plans and programs;

 

--------------------------------------------------------------------------------


 

(c)           Customer pricing agreements, business contract details,
identification of specific Company customers with whom Director came into
contact or gained knowledge during the course of his work with the Company, and
exclusive business and supply arrangements;

 

(d)           Customer development and application plans and programs specific
to product lines and global business operating spaces;

 

(e)           All information regarding process, product and use application
patents, pending patents, and patent applications, as well as current research,
development, and application work underway regarding future patents;

 

(f)            Manufacturing cost data and product profitability information;

 

(g)           Programs and details regarding corn purchasing, handling and
storage;

 

(h)           Internal organizational structures and reporting relationships;

 

(i)            Business licensing agreements and other internal contractual
relationships not generally known to the public;

 

(j)            The relationships of the Company and its internal affiliates;

 

(k)           Current and developmental products, their manufacturing processes,
procedures, and use application technologies; and

 

(l)            Vendor (equipment and supplies) programs, developmental
arrangements, and pricing details.

 

6.             Director acknowledges that, by reason of his position with CP, he
has become familiar with Confidential Information.  Director agrees not to use
for any purpose or disclose to anyone such Confidential Information.   Director
further recognizes that CP is engaged in a highly competitive business, and that
CP has a legitimate business interest in preserving any and all of its trade
secrets and other highly confidential and/or proprietary information that
Director has acquired or may have acquired while working to CP, and that CP will
suffer irreparable harm should such confidential information be utilized by a
competitor or other person or firm.  Director further acknowledges that all such
confidential and/or proprietary information and trade secrets acquired by
Director  in view of his position are owned and shall continue to be owned by
CP.  Confidential and/or proprietary information does not include information
that is or becomes generally known to the public through no action on Director’s
part.

 

--------------------------------------------------------------------------------


 

7.             Director shall not, for a period of twenty-four (24) months after
his separation date directly or indirectly (including but not limited to doing
so through another person or entity):

 

(a)           recruit, solicit, attempt to persuade, or assist in the
recruitment or solicitation of any individual who was an applicant, employee,
officer, agent, or contractor of the Company at any time between January 1,
2009, and his separation date, for the purpose of employing him or her or
obtaining his or her services or otherwise causing him or her to leave his or
her employment or other relationship with the Company; or

 

(b)           solicit or divert to any competing business of the Company any
individual, firm, corporation, partnership, or other entity that was a customer
or prospective customer of the Company at any time between January 1, 2005, and
his separation date.

 

8.                Director expressly acknowledges that during his work with CP
he developed and received extensive strategic commercial information related to
the Company’s business that would damage CP if he were to use that extensive
strategic commercial information for the benefit of a competitor of the Company,
or for his own benefit, directly or indirectly.  Therefore, Director expressly
agrees that for a period of twenty-four (24) months immediately following his
separation date, without the prior written consent of CP, he will not, directly
or indirectly (including but not limited to through a competitor of the Company
or any other person, including but not limited to friends or relatives of
Director or entity), as employer, agent, consultant, distributor, reseller,
employee, partner, shareholder, director or in any other capacity, engage in any
business or other activity of any type or kind that is or may become in any way
competitive with the business carried out by the Company in Brazil or abroad,
including but not limited to engaging in the production, marketing, sale or
distribution of products made from the Corn Wet or Dry milling process,
including all sweeteners and starches; all starch-based ingredients or raw
materials; tapioca; polyols; Stevia; as well as, all sugar-based products that
directly or indirectly compete with Corn Products International’s and its
affiliates’ products in the geography;  nor will Director assist any other
person, organization, partnership, or entity of any type or kind to compete with
the Company.  Director specially agrees that the competitors of the Company
shall include, but not be limited to, (i) ADM, CARGILL, BUNGE, ROQUETTE, PENFORD
STALEY, TATE & LYLE, AVEBE and NATIONAL STARCH (ii) any other competitor of the
Company, and (iii) the parent companies and subsidiaries of any of the
foregoing.

 

First Paragraph - CP hereby consents to Director’s employment or consultation
with Bunge for products EXCEPT products made from the Corn Wet or Dry milling
process, including all sweeteners and starches; all starch-based ingredients or
raw materials; tapioca; polyols; Stevia; as well as, all sugar-based products
that directly or indirectly compete with Corn Products International’s and its
affiliates’ products in the geography; provided, however, that such consent
shall automatically terminate and cease

 

--------------------------------------------------------------------------------


 

to be effective, and Director shall be deemed to be in breach of this clause 8,
in the event that Bunge acquires, becomes acquired by or otherwise becomes an
affiliate of ADM,  CARGILL, ROQUETTE, PENFORD, STALEY, TATE & LYLE, AVEBE,
NATIONAL STARCH or any other competitor of the Company, unless and until CP
executes a new written consent to such change in circumstances.

 

Second Paragraph - Director shall also refrain, directly or indirectly (by
himself or through another person or entity), from associating with (including
but not limited to being employed by or facilitating) third parties, relatives,
competitors in any activities that may be construed as competing with CP´s
business, anywhere in Brazil or abroad, hire or attempt to hire any employee of
CP or to assist such employee to leave the employment of CP; or entice,
persuade, induce or attempt to induce any business or entity that is a customer
of CP to discontinue, reduce or limit its relationship with the CP.

 

Third Paragraph - The Director may consult with CP by writing only to CP’s Chief
Executive Officer or General Counsel asking for any specific and limited waiver
to be issued in writing by the CP only upon receipt of a request describing a
specific situation presented by the Director, at the CP’s own discretion.

 

Fourth Paragraph — For purposes of this clause, CP´s business encompasses
providing vital ingredients to a wide variety of industries.  From fruit juices
to frozen foods, antibiotics to adhesives, baked goods to beers, paper to pet
foods, etc.. CP’s ingredients are found in products that are an indispensable
part of everyday life around the world.  This also includes, textiles, health
and nutrition, or personal care products and ingredients.

 

9.             As a compensation for the non-competition and non-solicitation
covenants, CP shall pay to Director a gross amount equal to 200% of his current
annual base remuneration and current target bonus.  This amount shall be paid
monthly in twenty-four (24) equal installments.  The first one shall be paid
within ten (10) business days of September 1, 2010. Each payment will be in U.S.
dollars and shall be deposited in Director’s bank account bank account no.
                  , agency           , at Bank                , deducted of the
applicable taxes, provided that the Director does not have any pending claims
against CP or any of its affiliated companies, and provided that Director has
not breached this Agreement. If Director breaches this Agreement, such breach
shall immediately relieve CP of any and all remaining obligations under this
Section 9, and shall further obligate Director to immediately forfeit and return
to CP all monies paid to him up until that point pursuant to this Section 9. 
Director further acknowledges that the violation of the non-competition and
non-solicitation covenants contained in this Agreement may cause damages and
losses to CP. Thus, upon the breach of any of the non-competition and
non-solicitation covenants contained in this Agreement, and in addition to
relieving CP of its further obligations under this Section 9 and the forfeiture
and return to CP by Director of all monies paid to him under this Section 9,
Director shall pay to CP as a liquidated damages penalty an amount of money
equal to another 100% of all monies promised to Director under this Section 9,
for each violation without prejudice

 

--------------------------------------------------------------------------------


 

to CP’s right to bring the proper legal actions to remedy the breach and to
protect its interests.

 

10.             The Parties herein acknowledge that any tax and contributions
due upon the granting described in this Agreement shall be the obligations of
the respective party, as set forth in the applicable law.

 

11.             Director acknowledges that the restrictions contained in this
Agreement are reasonable and necessary in order to protect CP’s legitimate
business interests, and that any violation thereof could result in irreparable
injuries to CP.  Director therefore acknowledges that, in the event of any
violation of any of these restrictions, CP will be entitled to obtain from any
court of competent jurisdiction preliminary and permanent injunctive relief,
specific performance as well as damages and an equitable accounting of all
earnings, profits and other benefits arising from such violation, which rights
shall be cumulative and in addition to any other rights or remedies to which CP
may be entitled.

 

12.      On or before his separation date Director shall return to CP all
property, including but not limited to any and all I.D. cards, memoranda, notes,
plans, records, reports, computers, computer programs, cell phones,
company-sponsored credit cards, files, charts, or other documents or things, and
all copies thereof, in his custody or control containing in whole or in part any
Confidential Information or other information of CP or its subsidiaries or that
relate to the affairs of CP or its subsidiaries.  CP shall provide Director with
a receipt for all CP property actually returned by him.

 

13. DIRECTOR ACKNOWLEDGES, UNDERSTANDS, AND AGREES THAT DIRECTOR:   (a) HAS READ
AND UNDERSTANDS THE TERMS AND EFFECT OF THIS AGREEMENT; (b) KNOWINGLY AND
VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO
WHICH DIRECTOR ALREADY IS ENTITLED; AND (c) HEREBY IS AND HAS BEEN ADVISED OF
DIRECTOR’S RIGHT TO HAVE DIRECTOR’S ATTORNEY REVIEW THIS AGREEMENT BEFORE
SIGNING IT.

 

14. This Agreement embodies the entire agreement and understanding of the
parties hereto with regard to the matters described herein and supersedes any
and all prior and/or contemporaneous agreements and understandings, oral or
written, between said parties, including but not limited to the Corn Products
International Executive Severance Agreement dated March 19, 2008.   Director
shall have no right to any benefits under such Corn Products International
Executive Severance Agreement.  This Agreement shall be governed exclusively by
Brazilian law, without regard to its conflict of laws principles.  This
Agreement may be modified only in writing signed by both parties, and any
party’s failure to enforce this Agreement in the event of one or more events
which violate this Agreement shall not constitute a waiver of any right to
enforce this Agreement against subsequent violations.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and both of which

 

--------------------------------------------------------------------------------


 

taken together shall constitute one and the same instrument.  The parties hereto
agree to accept facsimile or electronic transmission of copies of signature
pages as and in place of originals.

 

15. If any of the provisions, terms or clauses contained in this Agreement,
including without limitation Paragraphs 6 through 8 (inclusive), are declared by
a court of competent jurisdiction to be illegal, unenforceable or ineffective,
it is the purpose and intent of the Parties that any such provisions be deemed
modified or limited so that, as modified or limited, such provisions may be
enforced to the fullest extent possible.  In the event that such court
determines that such provisions cannot be rendered enforceable through any such
modification or limitation or otherwise declines to so modify or limit such
provisions, such holding shall not invalidate the whole of this Agreement;
instead, the Agreement shall be construed as if it did not contain the invalid,
illegal or unenforceable part, and the rights and obligation of the parties
shall be construed and enforced accordingly; the remaining provisions, terms,
clauses or waivers and release of claims or rights shall be deemed severable,
such that all other provisions, terms, clauses and waivers and releases of
claims and rights contained in this Agreement shall remain valid and binding.

 

THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, THAT THEY UNDERSTAND EACH
OF ITS TERMS AND THAT THEY INTEND TO BE BOUND THERETO.

 

 

JORGE L. FIAMENGHI

 

CORN PRODUCTS BRASIL-INGREDIENTES INDUSTRIAS LTDA.

 

 

 

 

 

 

By:

/s/ Jorge L. Fiamenghi

 

By:

/s/ Marcelo F. Couto

 

 

 

 

Dated:

July 23, 2010

 

Title:

V.P. H.R. South America

 

 

 

 

 

 

Dated:

July 23, 2010

 

 

 

 

 

 

 

 

CORN PRODUCTS INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ilene S. Gordon

 

 

 

 

 

 

Title:

Chairman and CEO

 

 

 

 

 

 

Dated:

July 23, 2010

 

--------------------------------------------------------------------------------


 

Witnesses:

 

Witnesses:

 

 

 

1.

Marcelo F. Couto

 

2.

 

 

July 23, 2010

 

 

 

--------------------------------------------------------------------------------